Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elesta Gmbh (EP 2 252 937 A1, herein after “Elesta”) in view Ronen et al. (US 2013/0271977 A1, hereinafter “Ronen”), both cited by the applicant.
Regarding claim 1, Elesta teaches a fastening system for fastening an optoelectronic measuring device in an operating position (e.g., as shown in fig. 6), the fastening system comprising a fastening section (e.g., 15 as shown in fig. 6) that is provided at a surface of a housing (13) of the optoelectronic measuring device (as shown in fig. 6); and an adjustment adapter (44) that has a first element (71 in fig. 1) for connection to the fastening section (15 as shown in fig. 6) and that is provided for the alignment of the optoelectronic measuring device in the operating position (as shown in fig. 6), wherein the fastening section has a groove (15) and a latch cutout at (see fig. 6, 8, and 9) at least one side located perpendicular to the surface of the housing (as shown in fig. 6, 8, and 9); and wherein the first element of the adjustment adapter has a tongue element (note 71 in fig. 1, 8, and 9) configured with shape matching to the groove (as shown in fig. 6, 8, and 9) and a latching protrusion configured with shape matching to the latch cut out (as shown in fig. 6, 8, and 9), whereby the fastening section and the adjustment adapter are latching connectable to one another without tools (no tools are required per se  to slide housing 13 into the fastening section as shown in fig. 6).
Elesta fails to teach that the fastening section rises from the surface of the housing and forms a platform.

It would have been obvious to persons having ordinary skill in the art to have the platform of Ronen instead of the housing structure of Elesta because, as Ronen shows, this allows for the convenience of having only one groove instead of two and thus simplifying the mounting structure of Elesta (as shown in fig. 2 and 5 of Ronen).
Regarding claim 2, Elesta teaches that the optoelectronic measuring device is a light grid (e.g., as shown in fig. 6 and para. 0008).
Regarding claim 3, Elesta teaches that the fastening section is provided at an end cap (e.g., as shown in fig. 6 since the end of the housing shown therein is a king of cap).  Also, Ronen teaches that the fastening section is provided at an end cap (e.g., as shown in fig. 5 thereof).
Regarding claim 4, Elesta teaches that the fastening section is provided at a rear wall of the housing (as shown in fig. 6).
Regarding claim 5, Elesta fails to teach that the fastening section comprise four platforms of which two respective ones form a groove and an intermediate space between the two platforms forming a groove forming the latch cutout.  However, Elesta teaches in fig. 8 and 9 that multiple grooves can be formed, and Ronen teaches that such grooves can be formed on platforms forming the grooves (as shown in fig. 2 and 5 of Ronen).  Therefore, persons having ordinary skill in the art would have had any number of desired platforms and grooves so as to tailor the fastening system to different housings and optoelectronic measuring devices.
Regarding claims 6 and 11, Elesta provides for the adjustment adapter having a second element (69, as shown in fig 1), wherein the second element engages around the first element (71) such that the first element is pivotably supported in the second element (as shown in fig. 1).

Regarding claim 9, Elesta teaches that the second element (69 in fig. 9) has a round spigot (since 69 has a peg like shape in fig. 9) that can be placed into a holder (as shown in fig. 9), whereby a rotation of the optoelectronic measuring device can be carried out (as shown in fig. 9).
Regarding claim 10, Elesta teaches that the holder can be mounted at a stationary construction (as shown in fig. 9).
Regarding claim 12, Elesta teaches that the second element (69) can be mounted at a stationary construction or can be placed into a holder that can be mounted at the stationary construction (as shown in fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose fastening systems and optoelectronic measuring devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878